Opinion issued August 31, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00824-CV
____________

IN RE MARYAM JAMILAH, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONIn this forcible detainer action, relator, Maryam Jamilah, has filed a petition for
writ of mandamus complaining of the “Order Vacating Prior Judgment and Final
Judgment Nunc Pro Tunc” signed by Judge James Blackstock


 on August 26, 2005,
which ordered, inter alia, that a writ of possession would issue the sixth day on or
after the judgment nunc pro tunc was signed.
          We deny relators’ petition for a writ of mandamus.  We deny relator’s motion
for emergency relief.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.